DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated July 19, 2022.
In the amendment dated July 19, 2022, claims 1-7 have been amended.
Claims 1 and 3-7 are allowed.
Priority
This application filed on August 11, 2020 claims priority of foreign application JP2019-160132 filed on September 03, 2019.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Raphael A. Valencia of registration number 43,216, on August 01, 2022.  During the telephone conference, Mr. Valencia has agreed and authorized the examiner to further amend Claims 1 and 3-7 on the amendment dated on July 19, 2022.

Claims
Replacing Claims 1 and 3-7 of the amendment dated on July 19, 2022 with the following:
Claims:
1. A first communication apparatus of accessing at least any one of a plurality of nodes sharing a distributed ledger, the first communication apparatus comprising:
a memory; and
a processor coupled to the memory, the processor being configured to:
receive one or more digital certificates regarding a user from a second communication apparatus, each of the one or more digital certificates being a digital certificate including first identification information and second identification information, the first identification information including an identification that identifies the corresponding digital certificate, the second identification information including an identification that identifies a combination of a category of the corresponding digital certificate and the user of the corresponding digital certificate; 
obtain, from any of the plurality of nodes, by using the second identification information of the one or more digital certificates regarding the user, certificate issue history stored in the distributed ledger in association with the second information of the one or more digital certificates, the certificate issue history being information including one or more records regarding the one or more digital certificates, each of the one or more records being a record that has been recorded in response to issuing of a corresponding digital certificate of the one or more digital certificates and that indicates the first identification information of the corresponding digital certificate; [[and]]
compare the one or more digital certificate and the certificate issue history to thereby output information based on a result of the comparing, the comparing being configured to determine whether any of the one or more records included in the certificate issue history indicates the first identification information is not identical to ; and
in response that any of the one or more records included in the certificate issue history indicates the first identification information identical to none of the one or more digital certificates, output information indicating that there is a possibility that the one or more digital certificates do not include a digital certificate which has been issued for the category indicated in the second identification information of the one or more digital certificates.

2. (Canceled)

3. The first communication apparatus according to claim 1, wherein 
the second identification information is generated before the user acquires the one or more digital certificates, 
each of the one or more digital certificates is generated in association with the second identification information, and 
the certificate issue history on each of the one or more digital certificates is recorded in the distributed ledger in association with the second 3PATENTFujitsu Reference No.:19-00504 Application Serial No.:16/990,125identification information.

4. The first communication apparatus according to claim 1, wherein 
the distributed ledger stores encrypted information obtained by encrypting the second identification information with a secret key used by the second communication apparatus before the user acquires the one or more digital certificates, 
each of the one or more digital certificates is generated by an apparatus that has acquired a public key paired with the secret key from the second communication apparatus in association with the second identification information generated by decrypting the encrypted information with the public key, and 
the certificate issue history on each of the one or more digital certificates is recorded in the distributed ledger in association with the second identification information.

5. The first communication apparatus according to claim 4, wherein the processor is further configured to: 
acquire the public key from the second communication apparatus, 
acquire the second identification information by decrypting the encrypted information with the public key, and 
acquire the certificate issue history associated with the second identification information. 

6. A second communication apparatus of accessing at least any one of a plurality of nodes sharing a distributed ledger, the second communication apparatus comprising:
a memory; and
a processor coupled to the memory, the processor being configured to:
obtain one or more digital certificates by performing first processing one or more times, the first processing including 
transmitting a request to any of the plurality of nodes to thereby cause the any of the plurality of nodes to perform second processing, the second processing including generating a digital certificate being any of the one or more digital certificates and registering a record with respect to the generated digital certificate to a certificate issue history, the generated digital certificate including first identification information and second identification information, the first identification information including an identification that identifies the generated digital certificate, the second identification information including an identification that identifies a combination of a category of the generated digital certificate and a user of the generated digital certificate, the request including the second identification information, the certificate issue history being stored in the distributed ledger in association with the second identification information, and
receiving the generated digital certificate from the any of the plurality of nodes; and
transmit the one or more digital certificates to a first communication apparatus to thereby cause the first communication apparatus to perform processing, the processing including: 
obtaining, from any of the plurality of nodes, by using the second identification information of the one or more digital certificates, the certificate issue history stored in the distributed ledger in association with the second information of the one or more digital certificates, the certificate issue history being information including one or more records regarding the one or more digital certificates, each of the one or more records being a record that has been recorded in response to issuing of a corresponding digital certificate of the one or more digital certificates and that indicates the first identification information of the corresponding digital certificate; [[and]] 
comparing the one or more digital certificate and the certificate issue history to output information based on a result of the comparing, the comparing being configured to determine whether any of the one or more records included in the certificate issue history indicates the first identification information is not identical to ; and
in response that any of the one or more records included in the certificate issue history indicates the first identification information identical to none of the one or more digital certificates, output information indicating that there is a possibility that the one or more digital certificates do not include a digital certificate which has been issued for the category indicated in the second identification information of the one or more digital certificates.

7. A communication method implemented by a system including a first communication apparatus and a second communication apparatus, each of the first and second communication apparatuses being configured to communicate with at least any one of a plurality of nodes, each of the plurality of nodes sharing a distributed ledger with each other via a network, the communication method comprising:
causing the second communication apparatus to obtain one or more digital certificates by performing first processing one or more times, the first processing including 
transmitting a request to any of the plurality of nodes to thereby cause the any of the plurality of nodes to perform second processing, the second processing including generating a digital certificate being any of the one or more digital certificates and registering a record with respect to the generated digital certificate to a certificate issue history, the generated digital certificate including first identification information and second identification information, the first identification information including an identification that identifies the generated digital certificate, the second identification information including an identification that identifies a combination of a category of the generated digital certificate and a user of the generated digital certificate, the request including the second identification information, the certificate issue history being stored in the distributed ledger in association with the second identification information, and
receiving the generated digital certificate from the any of the plurality of nodes;
causing the second communication apparatus to transmit the one or more digital certificate to thereby cause the first communication apparatus to receive the one or more digital certificates; 
causing the first communication apparatus to obtain, from any of the plurality of nodes, by using the second identification information of the one or more digital certificates, the certificate issue history stored in the distributed ledger in association with the second information of the one or more digital certificates, the certificate issue history being information including one or more records regarding the one or more digital certificates, each of the one or more records being a record that has been recorded in response to issuing of a corresponding digital certificate of the one or more digital certificates and that indicates the first identification information of the corresponding digital certificate; [[and]]
causing the first communication apparatus to compare the one or more digital certificate and the certificate issue history to thereby output information based on a result of the comparing, the comparing being configured to determine whether any of the one or more records included in the certificate issue history indicates the first identification information is not identical to ; and
in response that any of the one or more records included in the certificate issue history indicates the first identification information identical to none of the one or more digital certificates, output information indicating that there is a possibility that the one or more digital certificates do not include a digital certificate which has been issued for the category indicated in the second identification information of the one or more digital certificates.
Allowable Subject Matter
Claims 1 and 3-7 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable based on the amendment dated on July 19, 2022 and the examiner’s amendment dated on August 04, 2022.
Specifically, the independent claim 1 now recites limitations as follows:
“A first communication apparatus of accessing at least any one of a plurality of nodes sharing a distributed ledger, the first communication apparatus comprising:
a memory; and
a processor coupled to the memory, the processor being configured to:
receive one or more digital certificates regarding a user from a second communication apparatus, each of the one or more digital certificates being a digital certificate including first identification information and second identification information, the first identification information including an identification that identifies the corresponding digital certificate, the second identification information including an identification that identifies a combination of a category of the corresponding digital certificate and the user of the corresponding digital certificate; 
obtain, from any of the plurality of nodes, by using the second identification information of the one or more digital certificates regarding the user, certificate issue history stored in the distributed ledger in association with the second information of the one or more digital certificates, the certificate issue history being information including one or more records regarding the one or more digital certificates, each of the one or more records being a record that has been recorded in response to issuing of a corresponding digital certificate of the one or more digital certificates and that indicates the first identification information of the corresponding digital certificate; [[and]]
compare the one or more digital certificate and the certificate issue history to thereby output information based on a result of the comparing, the comparing being configured to determine whether any of the one or more records included in the certificate issue history indicates the first identification information is not identical to 
in response that any of the one or more records included in the certificate issue history indicates the first identification information identical to none of the one or more digital certificates, output information indicating that there is a possibility that the one or more digital certificates do not include a digital certificate which has been issued for the category indicated in the second identification information of the one or more digital certificates”.
The cited reference by Toyota et al. (US PGPUB. # US 2019/0251573) discloses, a verifier computer system 204 may use the blockchain API to request data for the certificate of interest. This may include generating a request that is submitted to the blockchain computer system 206 to retrieve certificate information for the pilot with the name listed on the certificate for the certificate reference identifier listed on the paper certificate. (¶75). At 308, a paper certificate is generated with a certificate reference identifier (e.g., a number, an alpha-numeric string, etc. . . . ). Generally, the certificate reference number is a unique identifier (e.g., a globally unique identifier) that uniquely identifies a given certificate amongst all other past, current, or future certificates. At 310, the head of training for the certificate training program signs the paper certification indicating that the pilot in question is now credentialed as indicated on the paper certificate. In certain examples, the head of training (or representative thereof) may also electronically approve the certificate that is digitally stored in database 309. In response to this approval, an API call is triggered that submits the meta data of the certificate to the blockchain node coupled to the issuer computer system 202. At 312, the training office confirms issuance of the paper certificate and that the head of training has properly signed the paper certificate. At 314, the issuer computer system 204 submits the certification data to the blockchain computer system 206 for incorporation into the blockchain. Included in the submitted data is the certificate reference identifier (e.g., the license number) generated by the training office at step 308. In certain examples, the submitted information may include, for example a digital signature of the head of training (e.g., to mimic the physical signing of the paper certificate). In certain examples, the submitted information may include a scanned copy, or a hash of the scanned version of the certificate. The information may be transmitted to the blockchain via blockchain API 212 to a specific node (e.g., Node A) that is part of the blockchain computer system 206. At 316, the blockchain computer system 206 receives the information, generates a blockchain transaction based on the information, and submits the transaction to the blockchain for recordation therein. For example, the transaction may contain the meta data of the training certificate including the name of the bearer (e.g., the pilots name), the issuer (e.g., Airbus), the issuer's site, the date of the issue, and the name of the training course, and other information contained on the certificate. (Fig. 3, ¶64-¶68). The training office for the certification program starts the process and enrolls the pilot in the training program on the blockchain (e.g., via the issuer computer system 202). The pilot profile may then become available for a first course and become available for Synthetic Flight Training Instructor (SFI). The pilot then travels to a first training location and starts the Synthetic Flight Training Course. (¶82). The pilot subsequently completes Type Rating Training. The Training instructor (TRI) logs into the issuer computer system 202 and enters the required information and marks the training as successfully completed. (¶85). Pilot completes second Type Rating Training and the Training Examiner (TRE) logs into the issuer computer system 202 to enter the required information. The training is marked as successfully completed and a Training Office is alerted of the completed trainings. (¶87). At 324, the blockchain computer system 206 (e.g., via node D that is coupled to the verifier computer system 204) looks up the certificate information for the pilot for that certificate reference identifier. In certain example embodiments, node D of the blockchain computer system 206 may determine whether or not the information provided from the paper certificate is valid by comparing it to the certificate information published to the blockchain at step 316. (¶76).
The reference by Koster et al. (US PGPUB. # US 2014/0325209) discloses, a method of managing network access based on a history of a Certificate including: receiving a request for network access from a user, the request providing a Certificate and having at least one associated Characteristic distinct from the Certificate; evaluating the at least one Characteristic against a history for the Certificate to provide a positive or negative evaluation; in response to a positive evaluation validating the Certificate and permitting network access to the user; in response to a negative evaluation restricting the Certificate and blocking network access to the user; and updating the history for the Certificate to include the request. (¶16). The History 112 permits validation of a Certificate 106 to be based on a variety of additional factors aside from just a traditional indication of validity or invalidity based on presence or absence in a CRL, and a review of the Certificate 106 itself. Moreover, the Validation System 110 evaluates the at least one Characteristic 118 associated with a request 116 against the History 112 for the particular Certificate 106 provided with the request. (¶75). The Characteristic 118 is then evaluated, block 316. Moreover, method 300 evaluates the Characteristic 118 against the History 112--is the access being requested within the specified regular use window, is the access being requested within the specified approved time window, is the access being requested with a proper system, etc. . . . ?. (¶100). In the exemplary case of User 102B, Bill, as shown in FIG. 7 and the detailed history 112B of FIG. 5, he is expected to be on vacation from Apr. 15, 2013-May 5, 2013. His last request was made on Apr. 12, 2013 at 8:31 AM. As shown in FIG. 7, there is an exemplary access request 116B is being made on Apr. 21, 2013 at 1:00 PM. Moreover at least one Characteristic 118 of his request 116B is the date and time of the request. Additionally, his origin IP (199.181.132.250) address for the request is received as an additional Characteristic 118. In the case of User 102B, although the request 116B is received within the regular use window, decision 400, the request is being received while he is on vacation, and therefore not within a currently adjusted approved time window, decision 402. For at least one embodiment, such unexpected use can by itself trigger, the revocation of Certificate 106B, decision 410 and block 412. However, for at least one embodiment, method 300 permits an opportunity for re-authentication before revocation of Certificate 106B is performed, decision 410. (¶105-¶107).
KIM; Jong Hyeon (US PGPUB. # US 2021/0334363) discloses, a server which performs secure authentication on a source code for smart contract may comprise a communication unit receiving a smart contract source code from the server requesting secure authentication; and a controller checking security vulnerability based on the received smart contract source code, wherein the controller comprises a source code vulnerability checking unit reading a source code of a smart contract and checking vulnerability in the source code; a communication interval checking unit checking a communication interval for execution of the source code; an execution vulnerability checking unit checking app and web vulnerability on a browser in which the source code is executed; a certificate issuing unit issuing a certificate if it is found from a checking result that a security level satisfies a required criterion and storing the certificate together with the source code in a blockchain block where the source code of the smart contract is stored. (Abstract).
Sui et al. (US PGPUB. # US 2020/0151708) disclose, an example operation may include one or more of receiving, by a data server node, requests for data from a plurality of user nodes connected to a blockchain, retrieving, by the data server node, the data from the blockchain, dividing, by the data server node, the data into a plurality of portions and generating copies of the plurality of the portions, changing, by the data server node, at least one bit in each of the copies, encrypting, by the data server node, the copies and recording the copies into blocks on a second blockchain, recording, by the data server node, a plurality of sequence numbers of the blocks, and storing, by the data server node, the plurality of the sequence numbers on a second blockchain to be accessed by the plurality of the user nodes. (Abstract).
Kodera et al. (US PGPUB. # US 2019/0280882) discloses, an information management device includes a Bloom filter generator configured to generate a Bloom filter based on information on a revoked certificate; a data distributor configured to send the Bloom filter to an authentication device, the authentication device authenticates a device with a certificate provided by the device; and an examiner configured to determine, when an examination request is received from the authentication device, whether an certificate designated by the examination request has been revoked based on revocation management information that contains information on the revoked certificate, and to send an examination result indicating whether the designated certificate has been revoked to the authentication device. (Abstract).
Brown et al. (US PGPUB. # US 2019/0140844) discloses, a computer readable media for facilitating user identity authentication to a service provider by linking, on a user certificate system, identity-linked information to certificate information, such that the certificate information may be used to generate an identity message that the service provider may verify to confirm a user identity. An exemplary method comprises receiving identity-linked information, retrieving public certificate information, retrieving, from a hardware security module, a private key, causing transmission, over a second network to the service provider, of a notification that an identity message is available for access, the identity message based on the retrieved public certificate information and the retrieved private key, and upon reception, from the service provider, of a request for the identity message, generating and transmitting the identity message, wherein the identity message comprises at least an encrypted portion of the identity message encrypted using at least the private key. (Abstract).
Unagami et al. (US PGPUB. # US 2016/0125045) discloses, an information provision method includes accumulating, in a first database, a first identifier identifying each of one or more service providers, and first device information indicating an electrical device to be designated by each of the one or more service providers in association with each other; accumulating, in a second database, a second identifier identifying each of one or more users, and second device information indicating an electrical device to be used by the one or more users in association with each other; extracting a service provider associated with the first device information when the second device information is updated by addition of a new electrical device to be used by one of the one or more users, and when the new electrical device is included in the electrical devices indicated by the first device information. (Abstract).
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest the limitations regarding “…………compare the one or more digital certificate and the certificate issue history to thereby output information based on a result of the comparing, the comparing being configured to determine whether any of the one or more records included in the certificate issue history indicates the first identification information is not identical to the one or more digital certificates; and in response that any of the one or more records included in the certificate issue history indicates the first identification information identical to none of the one or more digital certificates, output information indicating that there is a possibility that the one or more digital certificates do not include a digital certificate which has been issued for the category indicated in the second identification information of the one or more digital certificates…..”, in combination with the rest of the limitations recited in the independent claim(s).
None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim 1 under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Claims 6 is also an apparatus claim of above apparatus claim 1 and Claim 7 is a method claim of above apparatus claim 1, and therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARSHAN I DHRUV/Primary Examiner, Art Unit 2498